DETAILED ACTION
	This office action is in response to the request for continuation filed on February 8, 2021 in application 16/031,813. 
	Claims 1-23 are presented for examination.   Claims 1-6, 13, 16-18 are amended. 
	IDS submitted on July 17, 2018 was considered and acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 15-17 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

*********************
Claims 3-5 are allowed.   
The following is an examiner’s statement of reasons for allowance:   
The examiner deemed claims 3-5 are as novel when read as a whole for the limitations of first and second functional block of the diversifiable sub-circuit output corresponding results, a comparator compare the result output and wherein the first and second functional block is provided different core voltage by the power delivery network (PDN) in each of the first and second functional block. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-7, 9-14, 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 14 indicated that the first and second functional block are configured identically to each other for receiving and processing identical inputs.   It is indefinite as to how the first and second functional block could be configured identically to process identical inputs when they are configured to have different operating parameters.   Clarification is advised.   For the purpose of examination, the amendment portion will not be considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 11-14, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meriac et al. (US 2019/0391888) in further view of Weiberle et al. (US 2010/0295571). 

In regard to claim 1, Meriac et al. teach a system comprising an integrated circuit (IC) device, the IC device comprising:
a first functional block comprising a diversifiable sub-circuit and adapted to output a result (output of processor 105a, fig. 1, pg. 50);
output of processor 105b, fig. 1, pg. 50); and
a comparator adapted to compare the result output of the first functional block to the result output of the second functional block (comparator, fig. 2, 225, pg. 53), wherein:
the diversifiable sub-circuit of the first functional block operates using a first set of operating parameters; and the diversifiable sub-circuit of the second functional block operates using a second set of operating parameters different from the first set of operating parameters (input to the processor 105b is delayed by a delay unit thus processor 105a runs ahead of the processor 105b, fig. 2, pg. 52-53).   It is noted that the condition of delay to one processor is equate to the different operating parameters as stated.
Meriac et al. does not explicitly teach the first and second functional blocks have the same circuit design. 
Weiberle et al. teach the semiconductor circuit contains at least two identical functional units (pg. 5). 
It would have been obvious to modify the system of Meriac et al. by adding Weiberle et al. configuring of a semiconductor device.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would enable the use of a switchover and compare unit to prevent faulty execution units (pg. 56). 

In regard to claim 2, Meriac et al. teach the system of claim 1, wherein: 
the first functional block further comprises other circuitry (fig. 2, 105a, 220); 
fig. 2, 215, 105b); 
the other circuitry of the first functional block is configured identically to the other circuitry of the second functional block for receiving and processing identical inputs (input, fig. 2, 205, pg. 52). 

In regard to claim 7, Meriac et al. teach the system of claim 1, wherein the diversifiable sub-circuit comprises a clock delivery network (CDN) for the corresponding functional block (clock, fig. 4a, 415c).

In regard to claim 11, Meriac et al. teach the system of claim 1, wherein the system is a vehicle (use in a safety-critical applications such as those that control the operation of automated vehicles, pg. 50).

In regard to claim 12, Meriac et al. teach the system of claim 1, wherein:
the device is a system on chip (SoC) device (system on chip, SoC, pg. 2-4, 37-38);
the SoC comprises a first processing unit and a second processing unit (plurality of redundant cores, pg. 37); 
the first processing unit comprises the first functional block (configured to perform the plurality of redundant workloads, pg. 37); and 
the second processing unit comprises the second functional block (configured to perform the plurality of redundant workloads, pg. 37).

output of processor 105a, fig. 1, pg. 50), a second functional block substantially identical to the first functional block (output of processor 105b, fig. 1, pg. 50), comprising a corresponding diversifiable sub-circuit and adapted to output a corresponding result, and a comparator adapted to compare the result output of the first functional block to the result output of the second functional block (comparator, fig. 2, 225, pg. 53), the method comprising:
operating the diversifiable sub-circuit of the first functional block using a first set of operating parameters; and operating the diversifiable sub-circuit of the second functional block using a second set of operating parameters different from the first set of operating parameters (input to the processor 105b is delayed by a delay unit thus processor 105a runs ahead of the processor 105b, fig. 2, pg. 52-53).   It is noted that the condition of delay to one processor is equate to the different operating parameters as stated.
Meriac et al. does not explicitly teach wherein the first and second functional blocks have the same circuit design. 
Weiberle et al. teach the semiconductor circuit contains at least two identical functional units (pg. 5). 
	Refer to claim 1 for motivational statement. 

In regard to claim 14, Meriac et al. teach the method of claim 13, wherein: 
the first functional block further comprises other circuitry (fig. 2, 105a, 220); 
the second functional block further comprises other circuitry (fig. 2, 215, 105b);
input, fig. 2, 205, pg. 52). 

In regard to claim 19, Meriac et al. teach the method of claim 13, wherein the diversifiable sub-circuit comprises a clock delivery network (CDN) of the corresponding functional block (clock, fig. 4a, 415c).

In regard to claim 23, Meriac et al.  teach the method of claim 13, wherein:
the device is a system on chip (SoC) device (system on chip, SoC, pg. 2-4, 37-38);
the SoC comprises a first processing unit and a second processing unit (plurality of redundant cores, pg. 37); 
the first processing unit comprises the first functional block (configured to perform the plurality of redundant workloads, pg. 37); and 
the second processing unit comprises the second functional block (configured to perform the plurality of redundant workloads, pg. 37).

********************************
Claims 6, 9, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meriac et al. (US 2019/0391888) in further view of Weiberle et al. (US 2010/0295571) and further in view of Flynn et al. (US 209/0115258). 



each diversifiable sub-circuit comprises a block footer-switch module (switch block is a footer switch block, pg. 14) that has a variable resistance (voltage on the switched power rail is at the source voltage level, the ring oscillator circuitry being disabled to reduce power consumption, pg. 15, turning on at least part of the switch block to begin pulling voltage on the switched voltage rail to the source voltage level, pg. 17); and 
the first and second sets of operating parameters control the variable resistance of the corresponding block footer-switch module to provide different core voltages to the first and second functional blocks (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency… the lower the voltage difference across the logic block then the lower the power consumption, pg. 88).
It would have been obvious to modify the system of Meriac et al. and Weiberle et al. by adding Flynn et al. power control circuitry.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in modulation to be used to provide a form of dynamic voltage scaling (pg. 88, fig. 12).

In regard to claim 9, Meriac et al. and Weiberle et al. does not explicitly teach but Flynn et al. teach the system of claim 7, wherein: the diversifiable sub-circuit comprises:
providing dynamic voltage scaling operation during processing by the associated circuit block so as to match the supply voltage for the associated circuit block to a desired clock frequency, pg. 28); and 
a tunable resister-capacitor (RC) filter having an RC constant and connected to the clock input (set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency, pg. 88); and
the first and second sets of operating parameters (the switch controllers are coupled to the respective virtual power rails and are responsible to the voltages thereon, pg. 88) control the RC constant of the corresponding RC filters to have different RC constants so that the first and second functional block are sensitive to different frequencies of power-supply noise (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency, pg. 88).
Refer to claim 6 for motivational statement. 

In regard to claim 18, Meriac et al. and Weiberle et al. does not explicitly teach but Flynn et al. teach the method of claim 16, wherein:
each diversifiable sub-circuit comprises a block footer-switch module (switch block is a footer switch block, pg. 14) that has a variable resistance (voltage on the switched power rail is at the source voltage level, the ring oscillator circuitry being disabled to reduce power consumption, pg. 15, turning on at least part of the switch block to begin pulling voltage on the switched voltage rail to the source voltage level, pg. 17); and 
this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency… the lower the voltage difference across the logic block then the lower the power consumption, pg. 88).
Refer to claim 6 for motivational statement. 

In regard to claim 21, Meriac et al. and Weiberle et al. does not explicitly teach but Flynn et al. teach the method of claim 19, wherein:
the diversifiable sub-circuit comprises:
a clock input to the corresponding functional block; and a tunable resistor-capacitor (RC) filter having an RC constant and connected to the clock input (providing dynamic voltage scaling operation during processing by the associated circuit block so as to match the supply voltage for the associated circuit block to a desired clock frequency, pg. 28); and 
the method comprises the first and second sets of operating parameters (the switch controllers are coupled to the respective virtual power rails and are responsible to the voltages thereon, pg. 88) controlling the RC constant of the corresponding RC filters to have different RC constants so that the first and second functional blocks are sensitive to different frequencies of power-supply noise (this modulation can be used to provide a form of dynamic voltage scaling in which the power supply voltage given to the logic blocks is set to an intermediate level necessary to support clocking of that logic block at the currently active clock frequency, pg. 88).

******************************
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meriac et al. (US 2019/0391888) in further view of Weiberle et al. (US 2010/0295571) in further view of Flynn et al. (US 209/0115258) in further view of Liu et al. (US 2019/0245382). 

In regard to claim 10, Meriac et al., Weiberle et al. and Flynn et al. does not explicitly teach but Liu et al. teach the system of claim 9, wherein the tunable RC filter comprises as least one of a tunable resistor and a tunable capacitor (resistors and capacitors are adjustable, pg. 57).
It would have been obvious to modify the system of Meriac et al., Weiberle et al.  and Flynn et al. by adding Liu et al. current sense apparatus.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in adjusting a time constant of the filter apparatus bu adjusting the capacitor (pg. 57).

In regard to claim 22, Meriac et al., Weiberle et al. and Flynn et al. does not explicitly teach but Liu et al. teach the method of claim 21, wherein the tunable RC filter comprises as least one of a tunable resistor and a tunable capacitor (resistors and capacitors are adjustable, pg. 57).
Refer to claim 10 for motivational statement. 
******************************


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov